Citation Nr: 1223666	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) 

In October 2005 a hearing was held before a decision review officer (DRO) at the RO, and in April 2008 a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the claims files.  At the Travel Board hearing the Veteran was granted a sixty day abeyance period for submission of additional evidence.  No additional evidence was received during such period.  

In July 2008 the Board issued a decision which denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision that vacated the Board's decision and remanded the matter for development and readjudication.  

Historically, a final July 1987 rating decision denied the Veteran's claim of service connection for a "nervous condition."  The Board's July 2008 decision characterized the claim as one of service connection for PTSD (and not as a claim to reopen), as it found that the July 1987 rating decision had not specifically addressed PTSD.

The Court's memorandum decision vacated the Board's July 2008 decision and remanded the case for consideration of Velez v. Shinseki, 23 Vet. App. 199 (2009) (a case decided after the Board's July 2008 decision).  Velez held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id.  (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

In April 2011, the Board found that under Velez the threshold question of whether new and material evidence had been submitted must be addressed as the present claim turns upon essentially the same history as was considered in the prior final rating decision of July 1987.  It also noted that in light of the Board's decision to reopen the claim, there was no prejudice to the Veteran from this approach.  In April 2011, the Board remanded the reopened claim for further development and readjudication.

The Veteran submitted additional documentation to VA's Appeals Management Center (AMC) in June 2012 without a waiver of initial Agency of Jurisdiction (AOJ) consideration.  However, a waiver is not required as these papers primarily consist of VA Forms and VA Notice Response sheets without substantive additional information pertaining to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability is related to the Veteran's service.




CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability, including PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An April 2011 letter advised the Veteran of the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  That letter also advised the Veteran of how VA assigns disability ratings and effective dates.  The case was thereafter readjudicated in a March 2012 supplemental statement of the case (SSOC).  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  VA's notice requirements in this matter are met.

Regarding VA's duty to assist, service treatment records (STRs), VA treatment records, and VA examinations are associated with the record.  The Board has also reviewed Virtual VA records, including recent VA treatment records considered by the AMC in the March 2012 SSOC.  The Veteran has provided lay statements and has testified before RO personnel as well as the undersigned.  All pertinent records, to the extent possible, have been secured.  The April 2011 VA examination which addressed the etiology of the Veteran's diagnosed psychiatric disorders was adequate, as a medical history was taken, relevant records were reviewed, and the opinions requested in the Board's 2011 remand were provided.  The examination report includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duties to notify and assist are met.

B.  Factual Background

The Veteran did not serve in combat.  His STRs contain no mention of complaints, findings, or diagnosis of psychiatric disability.  On July 1966 service separation examination psychiatric evaluation was normal.  Reserve service records show that on October 1967 and January 1972 annual/re- enlistment examinations, psychiatric evaluation was normal.  In personal history collected in October 1967, the Veteran endorsed a history of nervous problems.  The report contains a notation that this referred to childhood stuttering, which had resolved.  

In May 1987, the Veteran first submitted a claim seeking service connection for a nervous condition.  February 1991 VA inpatient records note an admitting diagnosis of dysthymic disorder; no Axis I diagnosis was given at discharge.  An Axis II personality disorder diagnosis was assigned.  A January 1998 VA examination assigned a provisional diagnosis of bipolar II disorder and deferred an Axis II diagnosis.  

In November 2001, the Veteran first submitted a claim seeking service connection for PTSD.  He reported that he was having flashbacks about the death of a childhood friend J.M., who was killed in Vietnam during the veteran's active service, in 1965.

On January 2002 VA psychiatry consultation mental status examination revealed an impression of alcohol dependence in remission and rule out PTSD.  The examiner noted that the Veteran did not appear to have symptoms consistent with PTSD, although post traumatic stress syndrome could not be ruled out.

In a September 2002 statement the Veteran reiterated that the death of his friend J. M. still upsets him.  He specifically stated that he still has dreams where he sees J.M. getting blown up.  He stated that J.M.'s approximate date of death was April 20, 1965.  He also identified another stressor.  He stated that in July 1965, while he was aboard the U.S.S. San Marcos (LSD 25), he observed an injured helicopter pilot who suffered a broken back lying on the ship deck, on a stretcher waiting to be transferred to a hospital in Rota, Spain.

In a February 2004 reply from the US Armed Services Center for Unit Records Research (USASCURR), it was stated:

There was not an entry of a pilot being transferred from the ship, however, there is a log entry documenting a personnel transfer on July 14, 1965.  This occurred while the ship was steaming in convoy from Europe to the U.S. and not replenishing, which would indicate an emergency transfer.  This is consistent with [the Veteran's] statement.

On May 2004 VA examination, the Veteran reported that he has nightmares which occur about 3 times per week, indicating that he has had nightmares for at least 30 years.  He reported that the nightmares consist of seeing his friend J. M. being blown up (he was told by his mother that was how his friend died), in addition to nightmares about coffins and widows.  He reported sleeping about 3 hours per night.  After a mental status examination and an extensive review of the Veteran's claims file the physician opined:

It is the opinion of this examiner that the Veteran does not have a condition of PTSD.  This is based on the Veteran's traumatic experience he reports that has been verified of hearing through his mother that a friend of his was killed in Viet Nam while the Veteran himself was not in Viet Nam.  It would unlikely be a sufficient stressor to cause a PTSD syndrome.  Other symptoms of PTSD are also not there to be consistent with a diagnosis of PTSD, although the Veteran does acknowledge having regular nightmares about his friend's death.

The Axis I diagnoses were bipolar affective disorder, type II; alcohol dependence in prolonged remission.

On a July 2004 VA mental health record, the Axis I diagnoses was anxiety not otherwise specified (NOS); and rule out bipolar disorder.  On a November 2006 VA mental health record, the Axis I diagnosis was anxiety disorder NOS.  
In July 2007, the RO received information regarding J.M.  Such information showed casualty date as September 28, 1967.

On an August 2007 VA mental health consultation, the examiner noted that the Veteran had some symptoms of PTSD but that he did not meet the full diagnostic criteria.  She opined,  "In my clinical judgment these symptoms are better described as adjustment disorder with anxiety, anxiety disorder, NOS, or generalized anxiety disorder."

At the April 2008 Travel Board hearing, the Veteran asserted in his testimony that he suffers from PTSD as well as anxiety.  He was advised that what remained necessary to establish service connection for PTSD was evidence of a medical diagnosis of such disability, and credible corroborating evidence of a stressor event in service.  

Subsequent VA treatment records reveal diagnoses of anxiety disorder, NOS; mood disorder, NOS, and depression, NOS.

On May 2011 VA psychiatric examination the examiner opined:

[B]ased on a review of the [V]eteran's medical records as well as the [V]eteran's verbal report, this examiner would not diagnose the [V]eteran with PTSD or any mental disorder in response to the in-service alleged traumatic events in that the [V]eteran denied that he experienced intense fear, helplessness or horror in response to these events.  Furthermore, the symptoms that he reports being in response to the traumatic events have been mild, and the [V]eteran denied that these symptoms have caused him clinically significant distress or impairment over the years.

Rather the [V]eteran does describe a history of mood related instability secondary to a personality disorder, including histrionic, dependent and paranoid traits as described above.  Thus, this examiner is comfortable diagnosing the [V]eteran with Axis I mood disorder not otherwise specified, which is considered to be secondary to his Axis II personality disorder not otherwise specified with dependent, histrionic and paranoid traits.  It is this examiner's opinion that the Axis I mood disorder and the Axis II personality disorder are less likely than not related to the [V]eteran's time in service.  

The examiner found that the Veteran did not have any other mental disorder.  The examiner also noted that his opinion "is generally consistent with the [V]eteran's treatment records.  The examiner noted that the Veteran had been examined by VA examiners and by treatment providers several times "and generally has not been diagnosed with PTSD related to his time in the service."   

The Board finds this opinion highly probative as the examiner specifically noted that the claims folders had been reviewed, and was aware of the Veteran's history; he summarized the relevant evidence in his report; he examined the Veteran; and he thoroughly explained the rationale for his negative opinion.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence or aggravation of psychoses may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As the Veteran was advised in the 2011 remand, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing claims of service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran now has a psychiatric disability, as various postservice medical records show he carries various diagnoses, including depression NOS, anxiety disorder NOS, mood disorder NOS, and personality disorder.

As an initial matter, service connection is not available for personality disorders.  Personality disorder, of themselves (i.e., without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9. 

With respect to PTSD, this claim must be denied because the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD at any time since he filed his claim in December 2001.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The "positive" evidence with respect to a PTSD diagnosis includes a January 2002 psychiatry consult which provided an impression of "rule out PTSD" (while acknowledging that the Veteran did not appear to have symptoms consistent with PTSD), and the Veteran's statements that he has PTSD.

The "negative" evidence with respect to a PTSD diagnosis consists of a January 2002 conclusion of the coordinator of a VA Stress Treatment Program (designed for Veterans with a provisional diagnosis of PTSD) that the Veteran was not an appropriate candidate for STP; the medical opinion of the 2004 and 2011 VA examiners that the Veteran did not satisfy the criteria for PTSD; and the 2007 opinion of a VA treatment provider that the Veteran did not have PTSD.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board finds the 2011 VA examiner's opinion particularly probative and persuasive because the examiner provided a thorough rationale for his opinion with reference to evidence in the claims folders and the Veteran's contentions.  The examiner also provided in his report a detailed assessment as to whether the Veteran met each DSM-IV criterion.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board considered the Veteran's statements regarding the existence of PTSD.  He is competent to testify about symptoms of his psychiatric disability he has observed; however, the diagnosis of PTSD cannot be established by lay observation, it is a complex medical question that requires medical expertise on the significance of symptoms noted. whether they form the constellation of symptoms needed to support a PTSD diagnosis, and whether or not they can be attributed to a combat or other credible stressor event (as well as sufficiency of stressor to support the diagnosis).  Therefore, the Veteran's self-diagnosis of PTSD has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) PTSD.  Consequently, there is no valid claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, on this aspect of the claim the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

With respect to the remaining psychiatric diagnoses, they were not manifested in service or for many years after service.  In addition, a psychosis is not shown to have been manifested in the first postservice year.  See also the highly probative May 2011 VA examiner's opinion to the effect that the Veteran's current psychiatric disability did not develop until many years after service.  Therefore, service connection for any psychiatric disability on the basis that it became manifest in service, and persisted, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether the psychiatric diagnoses noted years after service may be related to the Veteran's service.  As noted above, an admission diagnosis of dysthymic disorder on hospitalization in 1991, twenty-four years after service, was removed and no Axis I diagnosis was found at discharge,.  The 1998 psychiatric record with a diagnosis of bipolar II disorder was noted to be provisional (and was not again restated).  Diagnoses of anxiety disorder, NOS; depression, NOS; and mood disorder, NOS were first noted in the record even more recently.  Such a lengthy time interval between service and the earliest postservice clinical documentation of a psychiatric disability is of itself a factor for consideration against a finding that any current psychiatric disability is related to service.  Further, the most probative medical opinion of record, the 2011 opinion of the VA examiner, detailed above, concludes that the Veteran's current Axis I psychiatric disorder is not related to service but instead is secondary to his Axis II personality disorder.  The examiner reviewed the record, expressed familiarity with the Veteran's circumstances, and thoroughly explained the rationale for the opinion.  It is competent evidence in the matter at hand, and because there is no similar opinion (by a medical professional familiar with the record) to the contrary, it is persuasive.  

The preponderance of the evidence is against the Veteran's claim. Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


